                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


CECIL JOHNSON, JR.,

          Plaintiff,

v.                               Civil Action No. 2:18-cv-00728

ADMINISTRATOR,
Southwestern Regional Jail,

          Defendant.


                  MEMORANDUM OPINION AND ORDER


          The court has received the Proposed Findings and

Recommendation (“PF&R”) of United States Magistrate Judge Dwane

L. Tinsley entered on March 29, 2021, recommending the dismissal

of this case based on plaintiff’s failure to state a claim upon

which relief can be granted.   ECF No. 3.   Plaintiff has not

filed any objections to the PF&R.


          Accordingly, the PF&R is adopted by the court and it

is ORDERED that this case be, and it hereby is, dismissed from

the court’s docket.
          The Clerk is directed to forward copies of this

memorandum opinion and order to any unrepresented parties, all

counsel of record, and the United States Magistrate Judge.


                                    ENTER: June 23, 2021




                                2
